--------------------------------------------------------------------------------

May 2019

ORGENESIS INC.
(the "Issuer")

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(CONVERTIBLE NOTE)

INSTRUCTIONS TO SUBSCRIBER

1. You must complete all the information in the boxes on page 2 and sign where
indicated with an "X".

2. If you are a "U.S. Purchaser", as defined in Exhibit A, you must complete and
sign Exhibit A "United States Accredited Investor Questionnaire".

3. If you are paying for your subscription with funds drawn from a U.S. bank or
Non U.S. source, you may pay by by wire transfer to the Issuer pursuant to the
wiring instructions set out in Exhibit B.

--------------------------------------------------------------------------------



ORGENESIS INC.
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Orgenesis Inc. (the “Issuer”) a 6% Unsecured Convertible Note
of the Issuer (the “Note”) in the principal amount set forth below. The form of
the Note is attached to this Subscription Agreement as Exhibit C. The Subscriber
agrees to be bound by the terms and conditions set forth in the attached “Terms
and Conditions of Subscription for Note”.

[exhibit10-3x2x1.jpg]

2


--------------------------------------------------------------------------------

[exhibit10-3x3x1.jpg]

3


--------------------------------------------------------------------------------

[exhibit10-3x4x1.jpg]


--------------------------------------------------------------------------------

     TERMS AND CONDITIONS OF SUBSCRIPTION FOR NOTE

1. Subscription

1.1 On the basis of the representations and warranties, and subject to the terms
and conditions, set forth in this Agreement and in the form of Note attached as
Exhibit C to this Agreement, the Subscriber hereby irrevocably subscribes for
and agrees to purchase a Note in the principal amount as set forth on page 2 of
this Agreement for the Subscription Amount shown on page 2 of this Agreement,
which is tendered herewith (such subscription and agreement to purchase being
the "Subscription"), and the Issuer agrees to sell the Note to the Subscriber,
effective upon the Issuer’s acceptance of this Agreement.

1.2 The principal amount of the Note will accrue interest at 6% per annum. The
Note will be an unsecured obligation of the Issuer. The Subscriber hereby
confirms and acknowledges that the Issuer may use the Subscription Amount,
either in part or in full, in any manner as the Issuer deems advisable
including, without limitation, to issue that certain convertible promissory note
in the amount of $50,000 to Andre Weiss (or an affiliate thereof). Subject to
Section 3 of the Note, within three (3) years from the date hereof (the
"Conversion Period"), the Subscriber shall be entitled, at its option, to
convert, at any time and from time to time, until Maturity, all or any portion
of the outstanding principal amount of the Note, plus accrued and unpaid
interest thereon (collectively, the "Outstanding Amount"), into the following:

  1.2.1

Units of Orgenesis Inc. ("Orgenesis"). The term "Units" shall mean one (1) share
(each, a "Conversion Share") of the Orgenesis common stock, par value $0.0001
per share (the "Common Stock"), and one warrant to purchase one share of Common
Stock (the "Warrants"). Each Warrant shall entitle the holder to purchase one
share of Common Stock (the "Warrant Shares") at an exercise price of $7.00 per
share (the "Exercise Price"), subject to adjustment, and shall be exercisable
for a period of three years from the date hereof.

1.3 In the event the closing price of Orgenesis’ Common Stock on Nasdaq Capital
Market (or other national stock exchange or market on which the Common Stock is
then listed or quoted) equals or exceeds $15.00 per share (which amount may be
adjusted for certain capital events, such as stock splits, as described herein)
for ten (10) consecutive trading days (a "Conversion Event"), then the
Subscriber must convert the Outstanding Amount into shares of the Issuer at the
applicable conversion price set forth in Section 1.2.1. Orgenesis shall within
five (5) days from a Conversion Event notify the Subscriber of a Conversion
Event and the Subscriber shall convert the Outstanding Amount. All warrants
issued to the Subscriber in connection with the conversion of the Outstanding
Amount into Units, are subject to a mandatory conversion wherein the Issuer
shall have the right to require the Subscriber to exercise all or any portion of
the warrant that is still unexercised for a cash exercise when the Orgenesis’
Common Stock on the Nasdaq capital market equals or exceeds $15.00 per share for
ten consecutive trading days. Orgenesis may exercise its right to require this
exercise by giving the investor written notice of the exercise through delivery
of the Mandatory Exercise Notice.

1.4 In any event the Subscriber shall convert any Outstanding Amount into the
Issuer Securities at the expiration of the Conversion Period.

1.5 The Subscriber acknowledges that the Note has been offered to the Subscriber
as part of an offering (the "Offering") in which the Issuer intends to sell up
to an aggregate of $25,000,000 of principal amount of the Notes on the same
terms as set forth in this Agreement.

1.6 All dollar amounts referred to in this Agreement are in lawful money of the
United States of America, unless otherwise indicated.

5

--------------------------------------------------------------------------------

2. Payment

2.1 Payment of the Aggregate Subscription Price is required upon submission of
the subscription documents.

2.2 The Subscriber acknowledges and agrees that this Agreement, the Subscription
Amount and any other documents delivered in connection herewith will be held by
or on behalf of the Issuer. In the event that this Agreement is not accepted by
the Issuer for whatever reason, which the Issuer expressly reserves the right to
do, the Issuer will return the Subscription Amount (without interest thereon) to
the Subscriber at the address of the Subscriber as set forth on page 2 of this
Agreement, or as otherwise directed by the Subscriber.

3. Documents Required from Subscriber

3.1 The Subscriber must complete, sign and return to the Issuer the following
documents:

     (a) this Agreement;

     (b) if the Subscriber is a U.S. Purchaser (as defined in Exhibit A), the
United States Accredited Investor Questionnaire (the "Questionnaire") attached
as Exhibit A;

     (c) such other supporting documentation that the Issuer or the Issuer’s
Counsel may request to establish the Subscriber’s qualification as a qualified
investor; and

     (d) the Subscriber acknowledges and agrees that the Issuer will not
consider the Subscription for acceptance unless the Subscriber has provided all
of such documents to the Issuer.

3.2 As soon as practicable upon any request by the Issuer, the Subscriber will
complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities or applicable laws.

3.3 The Issuer and the Subscriber acknowledge and agree that the Issuer’s
Counsel has acted as counsel only to the Issuer and is not protecting the rights
and interests of the Subscriber. The Subscriber acknowledges and agrees that the
Issuer and the Issuer’s Counsel have given the Subscriber the opportunity to
seek, and are hereby recommending that the Subscriber obtain, independent legal
advice with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuer and the Issuer’s Counsel
that the Subscriber has sought independent legal advice or waives such advice.

4. Conditions and Closing

The Subscriber acknowledges that the Note will be available for delivery within
five (5) Business Days of the Issuer’s acceptance of the subscription hereunder,
provided that the Subscriber has satisfied the requirements of Section 3 hereof
and the Issuer has accepted this Agreement.

5. Acknowledgements and Agreements of the Subscriber

The Subscriber acknowledges and agrees that:

6

--------------------------------------------------------------------------------

     (a) none of the Securities have been or will be registered under the United
States Securities Act of 1933, as amended, (the "1933 Act"), or under any
securities or "blue sky" laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to any U.S. Person (as defined in Section 902 of Regulation S),
except in accordance with the provisions of Regulation S under the 1933 Act
("Regulation S"), pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act, and in each case only in accordance
with applicable securities laws;

     (b) the Issuer has not undertaken, and will have no obligation, to register
any of the Securities under the 1933 Act or any other applicable securities
laws;

     (c) the Issuer will refuse to register the transfer of any of the
Securities to a U.S. Person not made pursuant to an effective registration
statement under the 1933 Act or pursuant to an available exemption from the
registration requirements of the 1933 Act and in each case in accordance with
applicable laws;

     (d) the decision to execute this Agreement and to acquire the Securities
has not been based upon any oral or written representation as to fact or
otherwise made by or on behalf of the Issuer and such decision is based entirely
upon a review of any public information which has been filed by the Issuer with
the United States Securities and Exchange Commission (the "SEC") (collectively,
the "Public Record");

     (e) the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaire, as applicable, and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the Subscriber will promptly notify
the Issuer;

     (f) there are risks associated with the purchase of the Securities, as more
fully described in the Public Record;

     (g) the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of, and receive answers from, the Issuer in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Issuer;

     (h) a portion of the Offering may be sold pursuant to an agreement between
the Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
security on terms as set out in such agreement;

     (i) finder’s fees or broker’s commissions may be payable by the Issuer to
finders who introduce subscribers to the Issuer;

     (j) all of the information which the Subscriber has provided to the Issuer
is correct and complete and if there should be any change in such information
prior to the Closing, the Subscriber will immediately notify the Issuer, in
writing, of the details of any such change;

     (k) the Issuer is entitled to rely on the representations and warranties of
the Subscriber contained in this Agreement and the Questionnaire, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber’s failure to correctly complete
this Agreement or the Questionnaire, as applicable;

7

--------------------------------------------------------------------------------

     (l) any resale of the Securities by the Subscriber will be subject to
resale restrictions contained in the securities laws applicable to the Issuer,
the Subscriber and any proposed transferee, including resale restrictions
imposed under United States securities laws and additional restrictions on the
Subscriber’s ability to resell any of the Securities in any other jurisdiction
under applicable securities laws;

     (m) it is the responsibility of the Subscriber to find out what any
applicable resale restrictions are and to comply with such restrictions before
selling any of the Securities;

     (n) the Subscriber has been advised to consult the Subscriber’s own legal,
tax and other advisors with respect to the merits and risks of an investment in
the Securities and with respect to applicable resale restrictions, and it is
solely responsible (and the Issuer is not in any way responsible) for compliance
with:

          (i) any applicable laws of the jurisdiction in which the Subscriber is
resident in connection with the distribution of the Securities hereunder, and

          (ii) applicable resale restrictions;

     (o) there may be material tax consequences to the Subscriber of an
acquisition or disposition of the Securities and the Issuer gives no opinion and
makes no representation to the Subscriber with respect to the tax consequences
to the Subscriber under federal, state, provincial, local or foreign tax laws
that may apply to the Subscriber’s acquisition or disposition of the Securities;

     (p) the Issuer has advised the Subscriber that the Issuer is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to offer or sell the Securities through a person registered to sell securities
under applicable securities laws, and, as a consequence of acquiring the
Securities pursuant to such exemption, certain protections, rights and remedies
provided by applicable securities laws, including statutory rights of rescission
or damages, may not be available to the Subscriber;

     (q) no documents in connection with the issuance of the Securities have
been reviewed by the SEC or any other securities regulators;

     (r) neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of any of the
Securities;

     (s) there is no government or other insurance covering any of the
Securities;

     (t) hedging transactions involving the Securities may not be conducted
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with applicable securities laws; and

     (u) this Agreement is not enforceable by the Subscriber unless it has been
accepted by the Issuer and the Issuer reserves the right to reject this
Subscription for any reason.

6. Representations and Warranties of the Subscriber

The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:

8

--------------------------------------------------------------------------------

     (a) Unless the Subscriber has completed Exhibit A, the Subscriber is not a
U.S. Purchaser;

     (b) the Subscriber is resident in the jurisdiction set out on page 2 of
this Agreement;

     (c) if the Subscriber is resident outside of the United States:

          (i) the Subscriber is knowledgeable of, or has been independently
advised as to, the applicable securities laws having application in the
jurisdiction in which the Subscriber is resident (the "International
Jurisdiction") which would apply to the offer and sale of the Securities;

          (ii) the Subscriber is purchasing the Securities pursuant to
exemptions from prospectus or equivalent requirements under applicable laws of
the International Jurisdiction or, if such is not applicable, the Subscriber is
permitted to purchase the Securities under applicable securities laws of the
International Jurisdiction without the need to rely on any exemptions;

          (iii) the applicable laws and regulations of the International
Jurisdiction do not and will not require the Issuer to make any filings or seek
any approvals of any kind from any securities regulator of any kind in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Securities;

          (iv) the purchase of the Securities by the Subscriber does not
trigger:

               A. any obligation to prepare and file a prospectus or similar
document, or any other report with respect to such purchase in the International
Jurisdiction, or

               B. any continuous disclosure reporting obligation of the Issuer
in the International Jurisdiction, and

          (v) the Subscriber will, if requested by the Issuer, deliver to the
Issuer a certificate or opinion of local counsel from the International
Jurisdiction which will confirm the matters referred to in subparagraphs (ii),
(iii) and (iv) above to the satisfaction of the Issuer, acting reasonably;

     (d) the Subscriber: (i) has adequate net worth and means of providing for
its current financial needs and possible personal contingences, (ii) has no need
for liquidity in this investment, (iii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities, (iv) is able to bear the economic
risks of an investment in the Securities for an indefinite period of time, and
(v) can afford the complete loss of the Subscription Amount;

     (e) the Subscriber has the legal capacity and competence to enter into and
execute this Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Agreement on behalf of the
Subscriber;

     (f) the entering into of this Agreement and the transactions contemplated
hereby do not and will not result in the violation of any of the terms and
provisions of any law applicable to, and, if applicable, any of the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

9

--------------------------------------------------------------------------------

     (g) the Subscriber has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;

     (h) the Subscriber has received and carefully read this Agreement;

     (i) the Subscriber is aware that an investment in the Issuer is speculative
and involves certain risks, including those risks disclosed in the Public Record
and the possible loss of the entire Subscription Amount;

     (j) the Subscriber has made an independent examination and investigation of
an investment in the Securities and the Issuer and agrees that the Issuer will
not be responsible in any way for the Subscriber’s decision to invest in the
Securities and the Issuer;

     (k) the Subscriber is not an underwriter of, or dealer in, any of the
Securities, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

     (l) the Subscriber is purchasing the Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Subscriber has not
subdivided its interest in any of the Securities with any other person;

      (m) the Subscriber is not aware of any advertisement of any of the
Securities and is not acquiring the Securities as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media, or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

     (n) the Subscriber has not acquired the Securities as a result of, and will
not itself engage in, any "directed selling efforts" (as defined in Regulation
S) in the United States in respect of any of the Securities which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of any of the Securities, provided, however, that the Subscriber may
sell or otherwise dispose of any of the Securities pursuant to registration of
any of the Securities pursuant to the 1933 Act and any applicable securities
laws or under an exemption from such registration requirements; and

     (o) no person has made to the Subscriber any written or oral
representations:

           (i) that any person will resell or repurchase any of the Securities,

          (ii) that any person will refund the purchase price of any of the
Securities, or

          (iii) as to the future price or value of any of the Securities.

In this Agreement, the term "U.S. Person" will have the meaning ascribed thereto
in Regulation S, and for the purpose of this Agreement includes, but is not
limited to: (a) any person in the United States; (b) any natural person resident
in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

10

--------------------------------------------------------------------------------

     (p) The Subscriber should check the Office of Foreign Assets Control
("OFAC") website at <http://www.treas.gov/ofac> before making the following
representations.

          (i) The Subscriber represents that the amounts invested by it in the
Issuer in the offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at< http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the "OFAC Programs") prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

          (ii) To the best of the Subscriber’s knowledge, none of: (1) the
Subscriber; (2) any person controlling or controlled by the Subscriber; (3) if
the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a country, territory,
individual or entity named on an OFAC list, or a person or entity prohibited
under the OFAC Programs. You are advised that the Issuer may not accept any
amounts from a prospective investor if such prospective investor cannot make the
representation set forth in the preceding paragraph. The Subscriber agrees to
promptly notify the Issuer should the Subscriber become aware of any change in
the information set forth in these representations. The Subscriber understands
and acknowledges that, by law, the Issuer may be obligated to "freeze the
account" of the Subscriber, either by prohibiting additional subscriptions from
the Subscriber, declining any redemption requests and/or segregating the assets
in the account in compliance with governmental regulations. These individuals
include specially designated nationals, specially designated narcotics
traffickers and other parties subject to OFAC sanctions and embargo programs;

          (iii) To the best of the Subscriber’s knowledge, none of: (1) the
Subscriber; (2) any person controlling or controlled by the Subscriber1; (3) if
the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a senior foreign
political figure,2 or any immediate family3 member or close associate4 of a
senior foreign political figure, as such terms are defined in the footnotes
below; and

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
2 A "senior foreign political figure" is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a "senior foreign political figure" includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
3 "Immediate family" of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
4 A "close associate" of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

11

--------------------------------------------------------------------------------

          (iv) If the Subscriber is affiliated with a non-U.S. banking
institution (a "Foreign Bank"), or if the Subscriber receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, the Subscriber represents and warrants to the Issuer that: (1)
the Foreign Bank has a fixed address, other than solely an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.

7. Representations and Warranties will be Relied Upon by the Issuer

The Subscriber acknowledges and agrees that the representations and warranties
contained in this Agreement and the Questionnaire, as applicable, are made by it
with the intention that such representations and warranties may be relied upon
by the Issuer and the Issuer’s Counsel in determining the Subscriber’s
eligibility to purchase the Securities under applicable laws, or, if applicable,
the eligibility of others on whose behalf the Subscriber is contracting
hereunder to purchase the Securities under applicable laws. The Subscriber
further agrees that, by accepting delivery of the certificate representing the
Note, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Securities
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.

8. Acknowledgement and Waiver

The Subscriber has acknowledged that the decision to acquire the Securities was
solely made on the basis of the Public Record. The Subscriber hereby waives, to
the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities.

9. Legending of Securities

The Subscriber hereby acknowledges that, upon the issuance thereof, and until
such time as the same is no longer required under applicable securities laws,
any certificates representing any of the Securities will bear a legend in
substantially the following form: "NONE OF THE SECURITIES REPRESENTED HEREBY
HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE "1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO
U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE
1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE SECURITIES LAWS."

The Subscriber hereby acknowledges and agrees to the Issuer making a notation on
its records or giving instructions to the registrar and transfer agent of the
Issuer in order to implement the restrictions on transfer set forth and
described in this Agreement.

12

--------------------------------------------------------------------------------

10. Collection of Personal Information

     10.1 The Subscriber acknowledges and consents to the fact that the Issuer
is collecting the Subscriber’s personal information for the purpose of
fulfilling this Agreement and completing the Offering. The Subscriber
acknowledges that its personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be included in record books in connection with the Offering and may be
disclosed by the Issuer to: (a) stock exchanges or securities regulatory
authorities, (b) the Issuer's registrar and transfer agent, (c) tax authorities,
(d) authorities pursuant to the PATRIOT Act (U.S.A.) and (e) any of the other
parties involved in the Offering, including the Issuer’s Counsel. By executing
this Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) for the foregoing purposes and to the retention of such
personal information for as long as permitted or required by applicable laws.
Notwithstanding that the Subscriber may be purchasing the Note as agent on
behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the nature and identity of such undisclosed
principal, and any interest that such undisclosed principal has in the Issuer,
all as may be required by the Issuer in order to comply with the foregoing.

     10.2 Furthermore, the Subscriber is hereby notified that the Issuer may
deliver to any government authority having jurisdiction over the Issuer, the
Subscriber or this Subscription, including the SEC and/or any state securities
commissions, certain personal information pertaining to the Subscriber,
including the Subscriber’s full name, residential address and telephone number,
the number of Shares or other securities of the Issuer owned by the Subscriber,
the principal amount of Note purchased by the Subscriber, the total Subscription
Amount paid for the Note and the date of distribution of the Note.

11. Costs

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Note will be borne
by the Subscriber.

12. Governing Law

This Agreement is governed by the laws of the State of New York (without
reference to its rules governing the choice or conflict of laws).

13. Survival

This Agreement, including, without limitation, the representations, warranties
and covenants contained herein, will survive and continue in full force and
effect and be binding upon the Issuer and the Subscriber, notwithstanding the
completion of the purchase of the Securities by the Subscriber.

14. Assignment

This Agreement is not transferable or assignable.

15. Severability

The invalidity or unenforceability of any particular provision of this Agreement
will not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

13

--------------------------------------------------------------------------------

16. Entire Agreement

Except as expressly provided in this Agreement and in the exhibits, agreements,
instruments and other documents attached hereto or contemplated or provided for
herein, this Agreement contains the entire agreement between the parties with
respect to the sale of the Securities and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Issuer or by anyone else.

17. Notices

All notices and other communications hereunder will be in writing and will be
deemed to have been duly given if hand delivered or transmitted by any standard
form of telecommunication, including facsimile, electronic mail or other means
of electronic communication capable of producing a printed copy. Notices to the
Subscriber will be directed to the address of the Subscriber set forth on page 2
of this Agreement and notices to the Issuer will be directed to it at the
address of the Issuer set forth on page 3 of this Agreement.

18. Counterparts and Electronic Means

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, will constitute an original and all of which
together will constitute one instrument. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the Closing Date.

19. Exhibits

The exhibits attached hereto form part of this Agreement.

20. Indemnity

The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaire or in
any document furnished by the Subscriber to the Issuer in connection herewith
being untrue in any material respect, or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Issuer in
connection therewith.

14

--------------------------------------------------------------------------------

EXHIBIT A

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

Capitalized terms used in this Questionnaire (this "Questionnaire") and not
specifically defined have the meaning ascribed to them in the Private Placement
Subscription Agreement (the "Agreement") between the Subscriber and the Issuer
to which this Exhibit A is attached.

This Questionnaire applies only to persons that are U.S. Purchasers. A "U.S.
Purchaser" is: (a) any U.S. Person, (b) any person purchasing the Note on behalf
of any U.S. Person, (c) any person that receives or received an offer of the
Note while in the United States, or (d) any person that is in the United States
at the time the Subscriber’s buy order was made or this Agreement was executed
or delivered.

The Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act, or applicable state, provincial or
foreign securities laws, and the Securities are being offered and sold to the
Subscriber in reliance upon the exemption provided in Section 4(a)(2) of the
1933 Act and Rule 506 of Regulation D under the 1933 Act for non-public
offerings. The Securities are being offered and sold within the United States
only to "accredited investors" as defined in Rule 501(a) of Regulation D. The
Securities offered hereby are not transferable except in accordance with the
restrictions described herein and the Agreement.

The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:

1. it has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the Securities
and it is able to bear the economic risk of loss of its entire investment;

2. the Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the Offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the
Securities;

3. it is acquiring the Securities for its own account, for investment purposes
only and not with a view to any resale, distribution or other disposition of the
Securities in violation of the United States securities laws;

4. it (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

5. if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an "X" on the appropriate
lines):

 

X

a natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds US$1,000,000. For purposes of this category, "net
worth" means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person's
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home's estimated fair market value as
long as the mortgage was incurred more than 60 days before the Securities are
acquired, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60- day
period before the date of the acquisition of Securities for the purpose of
investing in the Securities;

15

--------------------------------------------------------------------------------


_______

a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years, or joint income with their spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year, or

   



  _______

a director or executive officer of the Issuer.

6. if the Subscriber is a corporation, partnership, trust or other entity), then
it satisfies one or more of the categories indicated below (please place an "X"
on the appropriate lines):

_______

an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US$5,000,000;

   



_______

a "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors;

   



_______

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

   



_______

a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
an

_______ entity in which all of the equity owners satisfy the requirements of one
or more of the categories set forth in Section 6 of this Questionnaire.

16

--------------------------------------------------------------------------------

7. it has not purchased the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

8. if the Subscriber decides to offer, sell or otherwise transfer any of the
Securities, it will not offer, sell or otherwise transfer any of such
Securities, directly or indirectly, unless:

     (a) the sale is to the Issuer;

     (b) the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 and 905 of Regulation S under the 1933 Act and in
compliance with applicable local laws and regulations in which such sale is
made;

     (c) the sale is made pursuant to the exemption from the registration
requirements under the 1933 Act provided by Rule 144 thereunder and in
accordance with any applicable state securities or "blue sky" laws;

     (d) the Securities are sold in a transaction that does not require
registration under the 1933 Act or any applicable state laws and regulations
governing the offer and sale of securities; and

     (e) it has, prior to such sale pursuant to subsection (b), (c) or (d),
furnished to the Issuer an opinion of counsel of recognized standing reasonably
satisfactory to the Issuer, to such effect.

9. it understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition or disposition of the Securities. The Issuer gives
no opinion and makes no representation with respect to the tax consequences to
the Subscriber under United States, state, local or foreign tax law of the
Subscriber’s acquisition or disposition of the Securities;

10. it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

11. it is resident in the United States of America, its territories and
possessions or any state of the United States or the District of Columbia
(collectively the "United States"), is a "U.S. Person" as such term is defined
in Regulation S or was in the United States at the time the Securities were
offered or the Agreement was executed; and

12. except as contemplated in the Agreement, it understands that the Issuer has
no obligation to register any of the Securities or to take action so as to
permit sales pursuant to the 1933 Act (including Rule 144 thereunder).

17

--------------------------------------------------------------------------------



The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the closing time of the purchase and
sale of the Securities.

Dated:    5/30  , 2019.

[exhibit10-3x18x1.jpg]


--------------------------------------------------------------------------------


EXHIBIT B INSTRUCTIONS FOR WIRING FUNDS   ORGENESIS INC.   REMITTANCE
INSTRUCTIONS JP Morgan Chase Bank   Account Name: Orgenesis Inc.   Account #:
000000949139307   Wire Routing Numbers: Domestic – 021000021   International
(also referred to as Swift Code) - CHASUS33   ACH Routing Numbers: 022300173  
JP Morgan Chase Bank 1 Chase Manhattan NY, NY 10005   Federal ID: 47-0999938

19

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

THIS CONVERTIBLE NOTE (THE "NOTE") AND THE SECURITIES ISSUABLE UPON THE
CONVERSION HEREOF HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"), NOR UNDER ANY STATE SECURITIES LAWS
AND MAY NOT BE OFFERED FOR SALE, PLEDGED, SOLD, ASSIGNED, TRANSFERRED, OR
OTHERWISE DISPOSED OF UNLESS AN EXEMPTION EXISTS OR UNLESS SUCH DISPOSITION IS
NOT SUBJECT TO THE SECURITIES ACT OR STATE SECURITIES LAWS, AND THE AVAILABILITY
OF ANY EXEMPTION OR THE INAPPLICABILITY OF SUCH SECURITIES LAWS MUST BE
ESTABLISHED BY AN OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL BE
REASONABLY SATISFACTORY TO THE COMPANY.

Issue Date: May 30, 2019 $50,000

SIX PERCENT (6%) UNSECURED CONVERTIBLE NOTE

1. General

FOR VALUE RECEIVED, Orgenesis Inc. (the "Company") promises to pay to the order
of Ezra Merkin (the "Holder") the principal sum of US $50,000) in lawful
currency of the United States (the "Principal Amount") and to pay interest to
the Holder on the aggregate unconverted and then outstanding Principal Amount at
the rate of six percent (6.0%) per annum, on May 30, 2022 (the "Maturity Date").
The Principal Amount, and all accrued but unpaid interest thereon, shall not be
repaid in cash but shall instead convert to equity on the Maturity Date.

This Note has been entered into pursuant to the terms of a subscription
agreement between the Company and the Holder, dated of even date herewith (the
"Subscription Agreement"), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement.

Interest payable on this Note shall accrue on the outstanding Principal Amount
at a rate per annum of six percent (6%) computed on the basis of the actual
number of days elapsed and a year of 365 days. Interest shall be converted to
equity together with, at the same time and in the same manner as payment of
Principal Amount, on the Maturity Date, whether by acceleration or otherwise.

THIS NOTE MAY NOT BE TRANSFERRED OR EXCHANGED.

Event of Default For the purposes of this Note, the Company shall be in default
upon the occurrence of any one or more of the following events (each such event
being an "Event of Default"):

     (a) default shall be made in the payment of any installment of principal or
interest on this Note or any other sum secured hereby when due and the Company
fails to cure such default within ten (10) days after written notice of default
is sent to the Company;

     (b) there is a material default by the Company in the observance or
performance of any non-monetary covenant or agreement contained herein and the
Company fails to cure such default within thirty (30) days after written notice
of default is sent to the Company (or within such other time period as may be
therein specifically provided);

20

--------------------------------------------------------------------------------

     (c) failure of the Company to comply in any way with the obligations,
terms, covenants or conditions contained in this Agreement, or breach by the
Company of any obligations, covenant, representation or warranty contained in
this Agreement that is not cured within thirty (30) days from the date the
Subscriber delivers notice of such failure or breach to the Company;

     (d) filing of a petition in bankruptcy or the commencement of any
proceedings under any bankruptcy laws by or against the Company, which filing or
proceeding, is not dismissed within sixty (60) days after the filing or
commencement thereof, or if the Company shall cease or suspend the conduct of
its usual business or if the Company shall become, or in light of its usual
business conditions is likely to become, insolvent and is unable to pay its
debts or liabilities as they fall due;

     (e) a petition to a court of competent jurisdiction shall be filed for the
entry of an order, judgment or decree approving a petition filed against the
Company seeking any reorganization, dissolution or similar relief under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, and such petition shall
remain unvacated or not removed for an aggregate of sixty (60) days (whether or
not consecutive) from the first date of entry thereof or rejected by such court;
or any trustee, receiver or liquidator of the Company or of all or any part of
the Assets, or of any or all of the royalties, revenues, rents, issues or
profits thereof, shall be appointed without the consent or acquiescence of the
Company and such appointment shall remain unvacated and unstayed for an
aggregate of sixty (60) days (whether or not consecutive);

     (f) a writ of execution or attachment or any similar process shall be
issued or levied against all or any part of or interest in the Assets, or any
judgment involving monetary damages shall be entered against the Company which
shall become a lien on the Assets or any portion thereof or interest therein and
such execution, attachment or similar process or judgment is not released,
bonded, satisfied, vacated or stayed within sixty (60) days after its entry or
levy; or

     (g) the Company ceases or threatens to cease to carry on its business; or

     (h) the Company admits its inability to pay its debts upon their falling
due.

If any Event of Default occurs, subject to any cure period, the full Principal
Amount, together with interest and other amounts owing in respect thereof to the
date of acceleration shall become, at the Holder’s election, immediately due and
payable in cash. Upon payment of the full Principal Amount, together with
interest and a default interest at the rate of 12% per annum (accruing as from
the time of occurrence of the Event of Default) and other amounts owing in
respect thereof, in accordance herewith, this Note shall promptly be surrendered
to or as directed by the Company. The Holder need not provide, and the Company
hereby waives any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Note holder until such time, if any, as the full
payment under this Section 0 shall have been received by it. No such rescission
or annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

3. Conversion. This Note, all or any part of the Principal Amount of the Note,
plus accrued and unpaid interest thereon, shall be convertible into the
following: (i) Units consisting of (1) Conversion Shares and one (1) Warrant
Share (such Warrant Shares to be issued at the Exercise Price pursuant to the
terms of the Warrant).

21

--------------------------------------------------------------------------------

     3.1 Conversion Price; Conversion Shares. The conversion price for the
Principal Amount and interest accrued under this Note shall be $7.00
("Conversion Price"). The number of Units issuable upon a conversion hereunder
shall be determined by the quotient obtained by dividing (x) the outstanding
Principal Amount of this Note, plus accrued and unpaid interest thereon, to be
converted by (y) the applicable Conversion Price.

     3.2 Mandatory Conversion.

     (a) The entire Principal Amount under this Note, plus accrued and unpaid
interest thereon, shall automatically convert into Units if at any time from and
after the issue date hereof, the closing price of the Company’s Common Stock on
the Nasdaq Capital Market (or other national stock exchange or market on which
the Common Stock is then listed or quoted) equals or exceeds $15.00 per share
(which amount may be adjusted for certain capital events, such as stock splits,
as described herein) for ten (10) consecutive Trading Days (a "Conversion
Event"). The Principal Amount under this Note, plus accrued and unpaid interest
thereon, shall convert at $7.00 per share. Within five (5) Business Days after
such Conversion Event, the Company shall notify the Holder that the Note must be
automatically converted pursuant to this Section 3.2 and specify the Principal
Amount of the Note and accrued interest that will automatically converted and
the date on which such conversion was effected.

     (b) On the Maturity Date, the Principal Amount plus all accrued interest
shall convert into Units.

     3.3 Voluntary Conversion. During the Conversion Period (as may be extended
pursuant to the terms of the Subscription Agreement), this Note shall be
convertible (pursuant to Section 1.2 and 1.3 of the Subscription Agreement), in
whole or in part, into Units at the option of the Holder, at any time and from
time to time, at the applicable Conversion Price. The Holder shall effect
conversions by delivering to the Company a Notice of Conversion, the forms of
which is attached hereto as Annex A for conversion into the Units ("Notice of
Conversion"), specifying therein the Principal Amount of this Note and accrued
interest, if any, to be converted, and the date on which such conversion shall
be effected (such date, the "Conversion Date"). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Company unless the entire Principal Amount of this Note, plus all accrued
and unpaid interest thereon, has been so converted in which case the Holder
shall surrender this Note as promptly as is reasonably practicable after such
conversion without delaying the Company’s obligation to deliver the Units
otherwise pursuant to the terms of this Note. Conversions hereunder shall have
the effect of lowering the outstanding Principal Amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the Principal Amount(s) converted and the date of such
conversion(s). The Company may deliver an objection to any Notice of Conversion
within five (5) Business Days of delivery of such Notice of Conversion. The
Holder, and any assignee by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Note, the unpaid and unconverted principal amount of this Note may be
less than the amount stated on the face hereof.

     3.4 Reservation of Common Stock. Orgenesis Inc. shall reserve and keep
available out of its authorized but unissued shares of its Common Stock to be
issued as the Conversion Shares and the Warrant Shares upon conversion of the
Outstanding Amount into the Units.

     3.5 Delivery. In the event the Holder elects to convert the Principal
Amount and interest owed under this Note into Units, then not later than ten
Business Days after any Conversion Date, the Company will deliver to the Holder,
either by overnight courier service to the address of the Holder set out on page
1 of this Note (or such other address as the Holder may notify the Company of
from time to time in accordance with Section 5 hereof) or electronically, at the
discretion of the Holder, certificates representing the Conversion Shares and
Warrants (bearing such legends as may be required by applicable law)
representing the aggregate number of Conversion Shares and Warrants being
acquired upon conversion.

22

--------------------------------------------------------------------------------

     3.6 Fractional Shares and Warrants. Upon a conversion hereunder, the
Company shall not be required to issue certificates representing fractions of
any Conversion Shares or Warrants, and the number of Conversion Shares and
Warrants shall be rounded down to the nearest whole number.

     3.7 Issuance of Replacement Note. Upon any partial conversion of this Note,
a replacement Note containing the same date and provisions of this Note shall,
at the written request of the Holder, be issued by the Company to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid, provided Holder has surrendered an original
Note to the Company. In the event that the Holder elects not to surrender a Note
for reissuance upon partial payment or conversion, the Holder hereby indemnifies
the Company against any and all loss or damage attributable to a third-party
claim in an amount in excess of the actual amount then due under the Note.

4. Adjustments

     4.1 If, at any time while any portion of this Note remains outstanding, the
Company effectuates a stock split or reverse stock split of its Common Stock or
issues a dividend on Common Stock consisting of shares of Common Stock, the
Conversion Price and any other amounts calculated as contemplated hereby or by
any of the other Agreements shall be equitably adjusted to reflect such action.
By way of illustration, and not in limitation, of the foregoing, (i) if the
Company effectuates a 2:1 split of its Common Stock, thereafter, with respect to
any conversion for which the Company issues shares after the record date of such
split, the Conversion Price shall be deemed to be one-half of what it had been
immediately prior to such split; (ii) if the Company effectuates a 1:10 reverse
split of its Common Stock, thereafter, with respect to any conversion for which
the Company issues shares after the record date of such reverse split, the
Conversion Price shall be deemed to be ten times what it had been calculated to
be immediately prior to such split; and (iii) if the Company declares a stock
dividend of one share of Common Stock for every 10 shares outstanding,
thereafter, with respect to any conversion for which the Company issues shares
after the record date of such dividend, the Conversion Price shall be deemed to
be such amount multiplied by a fraction, of which the numerator is the number of
shares (10 in the example) for which a dividend share will be issued and the
denominator is such number of shares plus the dividend share(s) issuable or
issued thereon (11 in the example).

     4.2 In case of any capital reorganization or of any reclassification of the
capital of the Company or in case of the consolidation, merger or amalgamation
of the Company with or into any other company or of the sale of the assets of
the Company as or substantially as an entirety or of any other company, this
Note shall, after such capital reorganization, reclassification of capital,
consolidation, merger, amalgamation or sale, confer the right to convert into
that number of shares or other securities or property of the Company or of the
company resulting from such capital reorganization, reclassification,
consolidation, merger, amalgamation or to which such sale shall be made, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger,
amalgamation or sale had the Note been converted would have been entitled on
such capital reorganization, reclassification, consolidation, merger,
amalgamation or sale and in any such case, if necessary, appropriate adjustments
shall be made in the application of the provisions set forth herein with respect
to the rights and interest thereafter of the Holders of the Notes to the end
that the provisions set forth herein shall thereafter correspondingly be made
applicable as nearly as may reasonable be expected in relation to any shares or
other securities or property thereafter deliverable on the exercise of the
Warrants. The subdivision or consolidation of the shares at any time outstanding
into a greater or lesser number of shares (whether with or without par value)
shall not be deemed to be a capital reorganization or a reclassification of the
capital of the Company for the purposes of this Section.

23

--------------------------------------------------------------------------------

5. Notices

     5.1 Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Conversion
Notice, shall be in writing, sent by a nationally recognized overnight courier
service or by electronic mail, addressed to the Company: Orgenesis Inc., Attn:
Neil Reithinger, CFO, 14201 N. Hayden Road, Suite A-1, Scottsdale, AZ 85260,
Email: neil.r@orgenesis.com, with a copy (which shall not constitute notice) to
Mark Cohen, Pearl Cohen Zedek Latzer Baratz LLP, 1500 Broadway, 12th Floor, NY,
NY 10036 or such other address as the Company may specify for such purposes by
notice to the Holder delivered in accordance with this Section 0. The address of
the Holder is: _____________________, Attention: ___________________Email:
______________________.

     5.2 Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to the Holder at the Email or street address of the Holder appearing
on page 1 of this Note (or such other address as the Holder may notify the
Company of from time to time in accordance with this Section 5), or if no such
email or street address appears, at the address of the Holder to which this Note
was delivered.

     5.3 Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via electronic mail at the address
specified in this Section 0 prior to 5:30 p.m. (U.S. Eastern Time), (b) the date
after the date of transmission, if such notice or communication is delivered via
electronic mail at the Email address specified in this Section 0 later than 5:30
p.m. (U.S. Eastern Time) on any date and earlier than 11:59 p.m. (U.S. Eastern
Time) on such date, (c) the second Business Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.

6. Definitions

For the purposes hereof, in addition to the terms defined elsewhere in this
Note, the following terms shall have the following meanings:

     (a) "Business Day" means any day on which banking institutions in New York
are open for business; and

     (b) "Person" means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.

     (c) "Trading Day" means any day on which the Common Stock is traded on The
Nasdaq Capital Market, or, if The Nasdaq Capital Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded.

7. Replacement of Note if Lost or Destroyed

24

--------------------------------------------------------------------------------



If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the balance outstanding at such time with respect to the
Principal Amount, but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.

8. Governing Law

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of New York, without regard to the principles
of conflicts of law thereof. Any dispute arising under or in relation to this
Note shall be resolved exclusively in the competent courts in New York, and each
of the parties hereby submits irrevocably to the jurisdiction of such court.

9. Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.

10. Next Business Day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

[exhibit10-3x25x1.jpg]

25


--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION FOR ORGENESIS UNITS

     The undersigned hereby irrevocably elects to convert $ _______________of
the Principal Amount of the above Note into Conversion Shares and Warrant Shares
of Orgenesis Inc., according to the terms and conditions stated therein, as of
the Conversion Date written below.

[exhibit10-3x26x1.jpg]


26

--------------------------------------------------------------------------------

EXHIBIT D
FORM OF WARRANT

THESE WARRANTS ARE NOT TRANSFERABLE

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS.

ORGENESIS INC.
(A Nevada Corporation)

NON-TRANSFERABLE
WARRANT CERTIFICATE

CERTIFICATE NO. 2019 _________       NUMBER OF WARRANTS: ___________ RIGHT TO
PURCHASE _______ Shares

THESE NON-TRANSFERABLE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 5:00 P.M. (PACIFIC TIME) ON THE EXPIRY DATE (AS DEFINED IN THE TERMS AND
CONDITIONS ATTACHED TO THIS WARRANT CERTIFICATE.

NON-TRANSFERABLE SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF ORGENESIS INC.

THE WARRANTS ARE REPRESENTED BY THIS CERTIFICATE.

This is to certify that, for value received, ________________ (the "Holder") has
the right to purchase, upon and subject to the terms and conditions attached
hereto as Appendix "A" (the "Terms and Conditions") from May _____, 2019 to 5:00
p.m. (Pacific Time) on the Expiry Date (as defined in the attached Terms and
Conditions), the number of fully paid and non-assessable common shares (the
"Shares") of Orgenesis Inc. (the "Company") set out above, by surrendering to
the Company, at its offices at 20271 Goldenrod Lane, Germantown, MD 20876, this
Warrant Certificate with a Subscription in the form attached hereto as Appendix
"B", duly completed and executed, and cash, bank draft, certified cheque or
money order in lawful money of the United States of America, payable to the
order of the Company in an amount equal to the purchase price per Share
multiplied by the number of Shares being purchased (the "Aggregate Purchase
Price"). Subject to adjustment thereof in the events and in the manner set forth
in the Terms and Conditions, the purchase price per Share on the exercise of
each Non-Transferable Share Purchase Warrant ("Warrant") evidenced hereby shall
be US $7.00 per Share (subject to adjustment as described in the Terms and
Conditions).

These Warrants are issued subject to the Terms and Conditions, and the Holder
may exercise the right to purchase Shares only in accordance with the Terms and
Conditions.

27

--------------------------------------------------------------------------------

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Shares at
any time subsequent to the Expiry Date and from and after such time, these
Warrants and all rights hereunder will be void and of no value.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at the City of Scottsdale, in the __________, as of the ________day of
_______, _______.

ORGENESIS INC.

Per:                         Name:  Neil Reithinger                       Title:
Chief Financial Officer  

PLEASE NOTE THAT ALL SHARE CERTIFICATES ISSUED TO NON-U.S. PERSONS UPON EXERCISE
HEREOF MUST BE LEGENDED AS FOLLOWS:

"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT"). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT."

PLEASE NOTE THAT ALL SHARE CERTIFICATES ISSUED TO U.S. PERSONS UPON EXERCISE
HEREOF MUST BE LEGENDED AS FOLLOWS:

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS.

28

--------------------------------------------------------------------------------

APPENDIX "A"

TERMS AND CONDITIONS dated as of ____________, 2019 (the "Terms and
Conditions"), attached to the Non-Transferable Share Purchase Warrants issued by
Orgenesis Inc.

1. Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

(a) "Business Day" means any day other than a Saturday, Sunday, or a day on
which banking institutions in the State of Nevada are authorized or obligated by
law or executive order to close.

(b) "Company" means Orgenesis Inc., a Nevada corporation. If a successor
corporation will have become such as a result of consolidation, amalgamation or
merger with or into any other corporation or corporations, or as a result of the
conveyance or transfer of all or substantially all of the properties and estates
of the Company as an entirety to any other corporation and thereafter "Company"
will mean such successor corporation;

(c) "Company’s Auditors" means an independent firm of accountants duly appointed
as auditors of the Company;

(d) "Exercise Price" means US $7.00 per Share, subject to adjustment as provided
in the Terms and Conditions;

(e) "Expiry Date" means the third anniversary from the date of the issuance of
the Note to the Holder;

(f) "herein", "hereby" and similar expressions refer to these Terms and
Conditions as the same may be amended or modified from time to time; and the
expression "Section" followed by a number refer to the specified Section of
these Terms and Conditions;

(g) "person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

(h) "Holder" or "Holders" means the holder of the Warrants and its heirs,
executors, administrators, successors, legal representatives and assigns;

(i) "Shares" means the shares of common stock in the capital of the Company as
constituted at the date hereof and any shares resulting from any subdivision or
consolidation of such shares, issued upon exercise of the Warrants;

(j) "Trading Day" means any day on which the Common Stock is traded on The
Nasdaq Capital Market, or, if The Nasdaq Capital Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded.

(k) "Warrants" means the Non-Transferable Share Purchase Warrants of the Company
issued and presently authorized and for the time being outstanding; and

(l) "1933 Act" means the United States Securities Act of 1933.

29

--------------------------------------------------------------------------------

2. Interpretation

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof. Words importing the singular number
include the plural and vice versa and words importing the masculine gender
include the feminine and neuter genders.

3. Applicable Law

The rights and restrictions attached to the Warrants shall be construed in
accordance with the laws of the State of Nevada.

4. Additional Issuances of Securities

The Company may at any time and from time to time do further equity or debt
financing and may issue additional shares, warrants, convertible securities,
stock options or similar rights to purchase shares of its capital stock.

5. Replacement of Lost Warrants

In case this Warrant Certificate shall become mutilated, lost, destroyed or
stolen, the Company in its discretion may issue and deliver a new Warrant
Certificate of like date and tenure as the one mutilated, lost, destroyed or
stolen, in exchange for and in place of and upon cancellation of such mutilated
Warrant Certificate, or in lieu of, and in substitution for such lost, destroyed
or stolen Warrant Certificate and the substituted Warrant Certificate shall be
entitled to all benefits hereunder and rank equally in accordance with its terms
with all other Warrants issued or to be issued by the Company.

The applicant for the issue of a new Warrant Certificate pursuant hereto shall
bear the cost of the issue thereof and in case of loss, destruction or theft
shall furnish to the Company evidence of ownership and of loss, destruction or
theft of the Warrant Certificate so lost, destroyed or stolen as shall be
satisfactory to the Company and its transfer agent in accordance with its usual
policies and procedures and such applicant may also be required to furnish
indemnity in the amount and form satisfactory to the Company and its transfer
agent in accordance with its usual policies and procedures, and shall pay the
reasonable charges of the Company in connection therewith.

6. Warrant Holder Not a Shareholder

The holding of a Warrant Certificate will not constitute the Holder as a
shareholder of the Company, nor entitle the Holder to any right or interest in
respect thereof except as is expressly provided in the Warrant Certificate or
these Terms and Conditions.

7. Warrants Not Transferable

The Warrants and all rights attached thereto are not transferable.

8. Notice to Holders

Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Warrant Certificate or to such
other address as any Holder may specify by notice in writing to the Company, and
any such notice will be deemed to have been given and received by the Holder to
whom it was addressed if mailed, on the third day following the mailing thereof,
if by facsimile or other electronic communication, on successful transmission,
or, if delivered, on delivery; but if at the time of mailing or between the time
of mailing and the third Business Day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

30

--------------------------------------------------------------------------------

9. Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third Business Day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

Orgenesis Inc. c/o Eventus Advisory Group, LLC 14201 N. Hayden Road, Suite A-1
Scottsdale, AZ 85260 Attention: Neil Reithinger, CFO

10. Method of Exercise of Warrants

The right to purchase Shares conferred by the Warrants may be exercised by the
Holder of such Warrant by surrendering it to the Company, with a duly completed
and executed subscription in the form attached as Appendix "B" and cash, bank
draft, certified cheque or money order payable to or to the order of the Company
for the Aggregate Purchase Price subscribed for in lawful money of the United
States of America.

11. Mandatory Exercise of Warrants

If at any time from and after the date hereof, the closing price of the
Company’s Common Stock on the Nasdaq Capital Market (or other national stock
exchange or market on which the Common Stock is then listed or quoted) equals or
exceeds $15.00 per share (which amount may be adjusted for certain capital
events, such as stock splits, as described herein) for ten (10) consecutive
Trading Days (the "Mandatory Exercise Measuring Period"), then the Company shall
have the right to require the Holder to exercise all or any portion of this
Warrant still unexercised for a cash exercise, as designated in the Mandatory
Exercise Notice on the Mandatory Exercise Date (each as defined below) into
fully paid, validly issued and nonassessable shares of Common Stock in
accordance with Section 10 hereof at the Exercise Price as of the Mandatory
Exercise Date (as defined below) (a "Mandatory Exercise"). The Company may
exercise its right to require exercise under this Section 5 by delivering within
not more than five (5) Trading Days following the end of such Mandatory Exercise
Measuring Period a written notice thereof by electronic mail to the Holder (the
"Mandatory Exercise Notice" and the date that the Holder received such notice is
referred to as the "Mandatory Exercise Notice Date"). The Mandatory Exercise
Notice shall be irrevocable. The Mandatory Exercise Notice shall state (I) the
Trading Day on which the Mandatory Exercise shall occur, which shall be the
second (2nd) Trading Day following the Mandatory Exercise Notice Date (the
"Mandatory Exercise Date") and (II) the aggregate number of Warrants which the
Company has elected to be subject to such Mandatory Exercise from the Holder
(the "Mandatory Exercise Amount") pursuant to this Section 11.

31

--------------------------------------------------------------------------------

12. Effect of Exercise of Warrants

Upon surrender and payment as aforesaid, the Shares so subscribed for shall be
deemed to have been issued and such Holder shall be deemed to have become the
holder (or holders) of record of such Shares on the date of such surrender and
payment and such Shares shall be issued at the Exercise Price in effect on the
date of such surrender and payment.

Within ten Business Days after surrender and payment as aforesaid, the Company
shall forthwith cause to be delivered to the person or persons in whose name or
names the Shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of Shares not exceeding those which the Holder is entitled to
purchase pursuant to the Warrant surrendered.

13. Subscription for Less than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of Shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of Shares less than the number
which can be purchase pursuant to a Warrant, the Holder, upon exercise thereof,
shall be entitled to receive a new Warrant Certificate in respect of the balance
of the Shares which he was entitled to purchase pursuant to the surrendered
Warrant Certificate and which were not then purchased.

14. Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a Share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such Shares.

15. Expiration of Warrants

After the expiration of the Expiry Period, all rights thereunder shall wholly
cease and terminate and such Warrants shall be void and of no further force and
effect.

16. Adjustment of Exercise Price

The Exercise Price and the number of Common Shares deliverable upon the exercise
of the Warrants shall be subject to adjustment in the event and in the manner
following: (a) If and whenever the Shares at any time outstanding shall be
subdivided into a greater or consolidated into a lesser number of Shares, the
Exercise Price shall be decreased or increased proportionately, as the case may
be, and upon any such subdivision or consolidation, the number of Shares
deliverable upon the exercise of the Warrants shall be increased or decreased
proportionately, as the case may be; (b) In case of any capital reorganization
or of any reclassification of the capital of the Company or in case of the
consolidation, merger or amalgamation of the Company with or into any other
company or of the sale of the assets of the Company as or substantially as an
entirety or of any other company, each Warrant shall, after such capital
reorganization, reclassification of capital, consolidation, merger, amalgamation
or sale, confer the right to purchase that number of shares or other securities
or property of the Company or of the company resulting from such capital
reorganization, reclassification, consolidation, merger, amalgamation or to
which such sale shall be made, as the case may be, to which the Holder of the
shares deliverable at the time of such capital reorganization, reclassification
of capital, consolidation, merger, amalgamation or sale had the Warrants been
exercised, would have been entitled on such capital reorganization,
reclassification, consolidation, merger, amalgamation or sale and in any such
case, if necessary, appropriate adjustments shall be made in the application of
the provisions set forth in Sections 13 to 20 hereof with respect to the rights
and interest thereafter of the Holders of the Warrants to the end that the
provisions set forth in Sections 13 to 20 hereof shall thereafter
correspondingly be made applicable as nearly as may reasonable be expected in
relation to any shares or other securities or property thereafter deliverable on
the exercise of the Warrants. The subdivision or consolidation of the Shares at
any time outstanding into a greater or lesser number of Shares (whether with or
without par value) shall not be deemed to be a capital reorganization or a
reclassification of the capital of the Company for the purposes of this Section
16(b).

32

--------------------------------------------------------------------------------

The adjustments provided for in this Section 16 pursuant to any Warrants are
cumulative .and will become effective immediately after the record date for, or,
if no record date is fixed, the effective date, of the event which results in
such adjustments.

17. Determination of Adjustments

If any questions shall at any time arise with respect to the Exercise Price or
any adjustments provided for in this Warrant, such questions shall be
conclusively determined by the Company’s Auditors, from time to time, or, if
they decline to so act, any other firm of chartered accountants that the Company
may designate and who shall have access to all appropriate records and such
determination shall be binding upon the Company and the Holders.

18. Covenants of the Company

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of Shares to satisfy the rights of purchase provided
for in the Warrants should the Holders of all the Warrants from time to time
outstanding determine to exercise such rights in respect of all Shares which
they are or may be entitled to purchase pursuant thereto.

19. Immunity of Shareholders, etc.

The Holder hereby waives and releases any right, cause of action or remedy now
or hereafter existing in any jurisdiction against any past, present or future
incorporator, shareholder, director or officer (as such) of the Company for the
issue of Shares pursuant to any Warrant or on any covenant, agreement,
representation or warranty by the Company herein contained.

20. Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
and it shall, when so directed by these presents, modify the terms, and
conditions hereof, for any one or more of any of the following purposes: (a)
making such provisions not inconsistent herewith as may be necessary or
desirable with respect to matters or questions arising hereunder or for the
purpose of obtaining a listing or quotation of the Warrants on any stock
exchange or quotation system; (b) adding to or altering the provisions hereof in
respect of the registration and transfer of Warrants making provisions for the
exchange of Warrants of different denominations; and making any modification in
the form of the Warrants which does not affect the substance thereof;

33

--------------------------------------------------------------------------------

(c) for any other purpose not inconsistent with the terms hereof, including the
correction or recertification of any ambiguities, defective provisions, errors
or omissions herein; and

(d) to evidence any successions of any corporation and the assumption of any
successor of the covenants of the Company herein and in the Warrants contained
as provided herein.

21. United States Restrictions

These Warrants and the Shares issuable upon the exercise of these Warrants have
not been and will not be registered under the 1933 Act as amended or any state
securities laws. These Warrants may not be exercised in the United States (as
defined in Regulation S under the 1933 Act) unless these Warrants and the Shares
issuable upon exercise hereof have been registered under the 1933 Act, and any
applicable state securities laws or unless an exemption from such registration
is available.

DATED as of the date first above written in these Terms and Conditions.

ORGENESIS INC.

Per:                         Name:  Neil Reithinger                      
Title:Chief Financial Officer  

34

--------------------------------------------------------------------------------

APPENDIX "B"

SUBSCRIPTION FORM

(ONE NON-TRANSFERABLE SHARE PURCHASE WARRANT IS REQUIRED TO SUBSCRIBE FOR EACH
COMMON SHARE)

TO: ORGENESIS INC.
20271 Goldenrod Lane
Germantown, MD 20876

The undersigned, bearer of the attached Non-Transferable Share Purchase
Warrants, hereby subscribes for _____________of shares of common stock of
Orgenesis Inc. (the "Company") referred to in the Warrants according to the
conditions thereof and herewith makes payment of the purchase price in full for
the said number of shares at the price of U.S. $7.00 per share if exercised on
or before 5:00 p.m. (Pacific Time) on the Expiry Date (as that term is defined
in the Terms and Conditions attached to the Non-Transferable Share Purchase
Warrant). Cash, a certified cheque, bank draft or money order is enclosed
herewith for such amount.

[exhibit10-3x35x1.jpg]


TERMS AND CONDITIONS

The Warrants are issued subject to the Terms and Conditions, which are attached
to the Warrant Certificate delivered to the Holder.

35

--------------------------------------------------------------------------------

[APPLIES TO NON-U.S. PERSONS ONLY:]

REPRESENTATIONS AND WARRANTIES

The undersigned represents and warrants that the undersigned is not a "U.S.
person", as such term is defined in Regulation S as promulgated under the United
States Securities Act of 1933, as at the Exercise Date. The undersigned
represents and warrants that the representations and warranties in the
subscription agreement between the undersigned and the Company dated the Holder
are true and correct as of the date of the Exercise Date.

LEGENDS

The certificates representing the shares acquired on the exercise of the
Warrants will bear a legend in substantially the following form:

"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT."

36

--------------------------------------------------------------------------------